     MCGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL, CSBN 230138
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     ASIM H. MODI, NYSBN 4692018
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, CA 94105
 6          Telephone: 415-977-8952
 7          Facsimile: 415-744-0134
            Email: asim.modi@ssa.gov
 8   Attorneys for Defendant
 9
                                 UNITED STATES DISTRICT COURT
10
                               EASTERN DISTRICT OF CALIFORNIA
11
                                       SACRAMENTO DIVISION
12
13   MARK A. SALAZAR,                                ) Case No.: 2:18-cv-01096-DMC
                                                     )
14          Plaintiff,                               ) STIPULATION AND ORDER TO
                                                     ) EXTEND BRIEFING SCHEDULE
15                  v.                               )
16                                                   )
     NANCY A. BERRYHILL,                             )
17   Acting Commissioner of Social Security,         )
                                                     )
18          Defendant.                               )
19                                                   )

20
            IT IS HEREBY STIPULATED by the parties, through their undersigned attorneys, to
21
     extend Defendant’s time to file her response to Plaintiff’s summary judgment motion with the
22
     Court by 21 days to April 29, 2019, and that all other scheduling dates set forth in the Court’s
23
     Case Management Order shall be extended accordingly. This is Defendant’s second request for
24
     an extension of time in this matter and she requests it in good faith and without any intent to
25
     prolong proceedings unduly.
26
            There is good cause for this extension request because counsel for Defendant is currently
27
     responsible for performing a range of tasks that preclude drafting the Commissioner’s response
28
     to Plaintiff’s opening brief by April 8, 2019, such as: preparing for an oral argument in a Social



                                                     -1-
 1   Security matter before the Ninth Circuit, scheduled for April 8, 2019; drafting briefs in Social
 2   Security cases before the district courts within the Ninth Circuit; negotiating (or litigating)
 3   attorney fee matters pursuant to the Equal Access to Justice Act before the district courts within
 4   the Ninth Circuit; assisting with the training of newly hired attorneys in the agency’s Office of
 5   the General Counsel, Region IX; and conducting discovery and preparing for a hearing
 6   scheduled for April 30-May 2, 2019 in personnel litigation pending before the Merit Systems
 7   Protection Board. Moreover, because a supervisor in Defendant’s Office of the General Counsel,
 8   Region IX is currently serving as a juror on a five-week trial, the undersigned attorney for
 9   Defendant has assumed shared responsibility for overseeing the office’s program litigation
10   workload throughout Nevada, California, Arizona, and Hawaii until approximately the second
11   week of April.
12          Counsel for Defendant apologizes to Plaintiff and the Court for any inconvenience caused
13   by this delay.
14                                                  Respectfully submitted,
15
     Date: April 3, 2019                            LAW OFFICES OF LAWRENCE D. ROHLFING
16
17                                          By:     /s/ Asim H. Modi for Monica Perales*
                                                    MONICA PERALES
18                                                  *Authorized by email on April 3, 2019
                                                    Attorneys for Plaintiff
19
20   Date: April 3, 2019                            MCGREGOR W. SCOTT
                                                    United States Attorney
21                                                  DEBORAH LEE STACHEL
22                                                  Regional Chief Counsel, Region IX

23                                          By:     /s/ Asim H. Modi
                                                    ASIM H. MODI
24                                                  Special Assistant United States Attorney
25                                                  Attorneys for Defendant

26
27
28




                                                      -2-
 1
                                      ORDER
 2
 3
            APPROVED AND SO ORDERED
 4
 5
     Dated: April 4, 2019
 6                                           ____________________________________
 7                                           DENNIS M. COTA
                                             UNITED STATES MAGISTRATE JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                       -3-
